      Case 1:20-cv-01284-CCC-CA Document 28 Filed 08/20/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN BERTRAM,                             :   CIVIL ACTION NO. 1:20-CV-1284
                                           :
                   Plaintiff               :   (Judge Conner)
                                           :
             v.                            :
                                           :
WARDEN GREGORY BRIGGS,                     :
                                           :
                   Defendant               :

                                       ORDER

      AND NOW, this 20th day of August, 2021, upon consideration of defendant’s

motion (Doc. 17) to dismiss, and for the reasons set forth in the accompanying

Memorandum, it is hereby ORDERED that:

      1.     The motion (Doc. 17) is GRANTED.

      2.     Plaintiff’s complaint (Doc. 1) is DISMISSED without prejudice and
             with leave to amend as set forth below.

      3.     Plaintiff is granted leave to file an amended complaint within 21 days
             from the date of this order. The amended complaint shall fully comply
             with Rules 8 and 20 of the Federal Rules of Civil Procedure, shall be
             direct and concise, and shall stand alone without reference to any
             other document filed in this matter. See FED. R. CIV. P. 8(e). Plaintiff is
             strictly cautioned that the inclusion of separate, unrelated claims and
             parties will be considered a failure to comply with an order of court.
             See FED. R. CIV. P. 20.

      4.     Failure to comply with this order shall be construed as an indication
             that plaintiff is no longer interested in proceeding with the action and
             shall result in a dismissal without prejudice.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
